Citation Nr: 0626304	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-40 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

REMAND

The veteran had active service from January 1951 until 
January 1954.  In August 2006, the undersigned Veterans Law 
Judge conducted a hearing regarding the issue on appeal.  The 
veteran has appealed the initial rating assigned for his 
service connected PTSD following a grant of service 
connection.  He last underwent a VA PTSD examination in 2003.  
During the August 2006 hearing, the veteran testified that he 
has gotten worse since his last VA examination, specifically 
becoming isolated and delusional.  A current examination is 
necessary to determine the current level of disability of the 
service connected PTSD.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Further, the record reveals that the veteran has not received 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  The notice requirement 
is applicable to all aspects of the claim, to include 
potential disability ratings.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

In April 2003, the RO notified the veteran what evidence was 
necessary to establish his claim for service connection.  
However, the veteran has now filed a notice of disagreement 
with the initial rating assigned to his disability.  He has 
not received sufficient notice as to the criteria by which 
his disability is rated.  Thus, this case must be remanded to 
afford the veteran adequate notice regarding the rating 
criteria.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence needed to establish an initial 
disability rating and effective date for the claims 
on appeal, as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for a VA 
examination regarding the severity of his PTSD.  
The RO should forward the veteran's claim's file 
for review.  All indicated tests and studies should 
be undertaken.  The examiner is requested to obtain 
a detailed clinical history.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in a report. 

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



